UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :      91-CR-685 (LAP)
                                   :
ERIC MILLAN,                       :
                                   :
                    Defendant.     :
-----------------------------------x
LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

         Before the Court is Eric Millan’s motion (dkt. no. 1046),

pursuant to 18 U.S.C. § 3582(c)(1)(A), for an Order reducing his

life sentence (of which he has already served more than 28 years)

to time served.1     The Government opposed the motion (dkt. no.

1052), and the parties filed additional letters (dkt. nos. 1057-

1059).      For the reasons that follow, the motion is granted.

    I.     PERSONAL BACKGROUND

            Mr. Millan, approximately age 57, was born and raised in

New York City, the younger of two children.        (PSR ¶ 171.)

Initially reared in an intact family on Manhattan’s Lower East

Side, his parents separated when he was 14 years old.         (Id.

¶ 172.)     Mr. Millan’s father was killed in an automobile accident

at age 54, when Mr. Millan was 28 years old.        (Id.)   During his

youth, Mr. Millan’s mother worked, and his grandmother “took care

of” him and his sister, Lillian.        (Exhibit 3 to Mr. Millan’s

Memorandum of Law, dkt. no. 1047.)       They were, according to Mr.



1
    Mr. Milan has been in custody since August 1, 1991.
                                    1
Millan’s mother, “a very close knit family.”      (Id.)    Mr. Millan

and his sister, Lillian, were particularly devoted to one

another, and she notes that “his absence” since 1991 “has caused

me great grief.”    (Exhibit 4.)    Mr. Millan had a bright future

before his involvement in the drug trade.      He “maintained

excellent scholastic standing” at La Salle Academy, the high

school from which he graduated in June 1980.      (PSR ¶ 181.)    Mr.

Millan was admitted to and entered the College of Pharmacy and

Health Sciences at St. John’s University in Queens to receive

education and training as a pharmacist.     (PSR ¶ 182.)     He

withdrew after one year (PSR ¶ 182).


          Mr. Millan has three children--Eric, Jr., Erica, and

Crystal, who were approximately 9, 6 and 3 years old,

respectively, at the time of his 1991 arrest.      (PSR ¶¶ 174-76.)

Eric Millan, Jr., approximately age 37, who works today at

Wavecrest Management Group (a real estate management company),

wrote of how he almost followed in his father’s footsteps but

that his father--from behind bars--steered him onto the right

path, just as Mr. Millan has done for dozens of troubled youths

through his participation in FCI Fairton’s “R.O.P.E. Program”

(detailed below).    (Exhibit 5.)    Mr. Millan, Jr. wrote of how

“the effects of my not having a father figure at home took its

toll” when he entered junior high school.     (Id.)   In particular,

Mr. Millan “received troubling reports from [his wife] about [Mr.


                                    2
Millan, Jr.’s] behavior in school and the news of getting

arrested for trespassing, while [he] was supposed to be in

school.”     (Id.)


           Rather than reacting with anger, Mr. Millan “faithfully

call[ed]” his son “every week to see how I was doing and to

counsel [him] about [his] behavior.”      (Id.)    In doing so Mr.

Millan would “explain the consequences of [his son’s] defiant

behavior.”     (Id.)   According to his son, Mr. Millan “used his

experiences, and the mistakes of others, to educate me, and to

illustrate what my negative behavior could lead to.         He hammered

home his main them: that I could eventually end up sharing a

prison cell with him, a scenario that haunted him.”         (Id.)    Mr.

Millan, Jr. and his father “became the best of friends” because

of his father’s guidance and advice.      (Id.)      As Mr. Millan, Jr.

put it, “as I got older, I realized that by pushing me, prodding

me, counseling me, my dad was doing his best to lead me down the

right path in life.      After 25 years of developing a relationship

with my father while he has been in prison, I can now say that we

have an incredibly strong bond together.”         (Id.)


       Crystal Lee Millan-Vargas, approximately age 31, graduated

from Brooklyn College with a Bachelor’s Degree in Speech-Language

Pathology.     (Exhibit 6.)   She also holds a Master’s Degree in

Social Work from Fordham University.      Ms. Millan-Vargas wrote



                                    3
principally about the academic guidance that her father provided

over the years.    Initially she noted that “[t]hroughout

elementary school, I would often receive homework assigned by my

dad, not my teacher.    My dad made it a priority to mail me math

homework, times tables work, mostly.     He knew I despised the

multiplication table, and he made sure to follow-up with a call

to see if my homework was completed and ready to be mailed back

to him for correction.”    (Id.)   Of middle school she explained

how her “dad and I would read the same book and discuss it over

our 15 minute-limit calls.    [He] knew I disliked reading, but

ensured that I had my daily dose of edification.”     (Id.)   And, of

high school Ms. Millan-Vargas described her frustration with the

limited access she had to her father, writing that “[m]y high-

school days were the years when I complained about our 15-minute

calls the most.    I was often left with several replies in my

mouth as the call ended.     I would then have to wait until the

next call rotation between my siblings before our conversation

could continue.    Throughout high school, a 15-minute call every

week, or a visit to FCI Fairton once every other a month, was not

enough.”   (Id.)   Finally, Ms. Millan-Vargas wrote the following

concerning the love, support and guidance she received from her

father as she grew into the woman she is today:


           My dad proved to me that, no matter where you
           are, you can be successful. His achievements
           and prayers, combined with my desire to


                                   4
            surpass my dad, inspired me to become the
            proud holder of a bachelor’s degree in
            speech-language pathology.

            As a married, working woman and a mother of a
            10 year old, I still need my father . . . .
            I need to be able to call my dad when an
            issue arises, when I have a question about
            the bible, or when I need someone to babysit
            my son because the sitter is sick. That last
            one can only happen if he comes home.

(Id.)    Also, Ms. Millan-Vargas writes: “I can honestly say that

when I blew out the candles on my birthday cake, instead of

wishing for a pony or rollerblades, I secretly wished for my dad

to come home.”     (Id.)



  II.     FACTUAL AND PROCEDURAL BACKGROUND

  A. Mr. Millan’s Offense Conduct

        Mr. Millan was charged pursuant to a July 30, 1991 criminal

complaint with participating in a conspiracy--the “Blue Thunder”

organization--to distribute heroin in the Bronx and Manhattan.

(Dkt. No. 1.)     The “Blue Thunder” organization was “a

hierarchical, pyramid-like structure composed of numerous tiers

of positions associated with various levels of responsibility”

that “[e]mploy[ed] dozens of individuals and a complex network of

locations used to stash, process, package, and distribute its

heroin and heroin sales proceeds.”     (PSR ¶¶ 119-20.)    Mr. Millan

was “[a]t the top of the pyramid,” that is, he was the

“proprietor and leader of the Blue Thunder organization.”       (Id.

                                   5
¶ 120.)     He delegated day-to-day responsibility for its

operations to three lieutenants--Ralph Rivera, Miguel Kercado and

Carlos Rivera.     (Id.)     Alfred V. Bottone and Alfred Bottone, Jr.

supplied the majority of heroin to the “Blue Thunder”

organization.     (Id. ¶ 124.)2    In total the Probation Department

estimated that the “Blue Thunder” organization trafficked in

501.28 kilograms of heroin from in or about 1986 to August 1,

1992.     (Id. ¶¶ 129-50.)     Mr. Millan’s PSR contains no assertion

or allegation that he (or anyone else associated with the “Blue

Thunder” organization) ever engaged in any acts of violence or

trafficked in/used any weapons.

    B. Mr. Millan’s Arrest and Indictment

            On August 1, 1991 Mr. Millan was arrested and detained

without bail.    (PSR at 1.)      On August 14, 1991 the Government

filed an indictment charging him and twenty-six other individuals

with a variety of narcotics-related offenses.        (Dkt No. 166.)    It

thereafter filed several superseding indictments.        Ultimately, on

October 6, 1992, the Government filed a ninth superseding

indictment (the “Superseding Indictment”) naming eighteen

2
     Vincent “Vinny Gorgeous” Basciano, who years later ascended
to the position of Acting Boss of the Bonanno Crime Family, was
also charged with supplying heroin to the “Blue Thunder”
organization. As detailed below, the Government disclosed years
later (in an unrelated criminal case) that Mr. Basciano had
bribed a juror at the “Blue Thunder” trial to ensure his
acquittal.

                                      6

                                      6
defendants and alleging seventeen counts.   (Exhibit 7.)    Mr.

Millan was charged therein with the following offenses:

            Count Offense

            1     Conspiracy to violate the federal
                  narcotics laws in violation of 21
                  U.S.C. § 846 and 21 U.S.C. §§ 812,
                  848(a)(1) and 841(b)(1)(A)
            6     Possession with intent to
                  distribute heroin in violation of
                  21 U.S.C. §§ 812, 841(a)(1) and
                  841(b)(1)(C)
            7     Possession with intent to
                  distribute in excess of 100 grams
                  of heroin in violation of 21 U.S.C.
                  §§ 812, 841(a)(1) and 841(b)(1)(B)
            12    Carrying and use of a firearm in
                  relation to a drug trafficking
                  offense in violation of 18 U.S.C.
                  § 924(c)
            13    Engaging in a continuing criminal
                  enterprise in violation of 21
                  U.S.C. §§ 848(a) and 848(b)

(Id.)   The Government filed a redacted indictment for purposes of

trial (the “Redacted Indictment”).   (PSR ¶¶ 91-103.).    It charged

Mr. Millan as follows:

            Count Offense

            1     Conspiracy to violate the federal
                  narcotics laws in violation of 21
                  U.S.C. § 846 and 21 U.S.C. §§ 812,
                  848(a)(1) and 841(b)(1)(A)
            2     Possession with intent to
                  distribute heroin in violation of
                  21 U.S.C. §§ 812, 841(a)(1) and
                  841(b)(1)(C)
                                 7



                                 7
              3    Possession with intent to
                   distribute in excess of 100 grams
                   of heroin in violation of 21 U.S.C.
                   §§ 812, 841(a)(1) and 841(b)(1)(B)
              8    Carrying and use of a firearm in
                   relation to a drug trafficking
                   offense in violation of 18 U.S.C.
                   § 924(c)
              9    Engaging in a continuing criminal
                   enterprise in violation of 21
                   U.S.C. §§ 848(a) and 848(b)

(Id.)

    C. The Mistrial in Mr. Millan’s First
       Trial and His Conviction at Retrial

            The “Blue Thunder” trial began on March 8, 1993 before

the Honorable Shirley Wohl Kram and a jury.    Following several

disclosures of police misconduct and disclosure that Mr. Millan’s

attorney, Michael Pollock, was facing indictment on felony tax

charges in the United States District Court for the District of

New Jersey, Judge Kram declared a mistrial United States v.

Millan-Colon, 829 F. Supp. 620, 626 (S.D.N.Y. 1993).

        On May 9, 1994 Mr. Millan was convicted at re-trial on

Counts 1, 2, 3 and 9 of the Redacted Indictment (corresponding to

Counts 1, 6, 7 and 13 of the Superseding Indictment).       (PSR

¶ 104.)    He thereafter pled guilty to a criminal forfeiture

charge (Count 17) in the Indictment.    (PSR ¶¶ 85, 104.)




                                   8
    D. The Probation Department’s Calculation of Mr. Millan’s
       Guidelines Offense Level for His Narcotics-Related
       Convictions

          The Probation Department grouped Mr. Millan’s

convictions on Counts 1, 2 and 3 of the Redacted Indictment

(corresponding to Counts 1, 6 and 7 of the Superseding

Indictment) together for purposes of calculating his offense

level under the United States Sentencing Guidelines (the

“Guidelines”) for his narcotics-related convictions.     (PSR

¶¶ 154-55.)   It then used Section 2D1.1 of the Guidelines to

calculate that offense level.    (Id.)

     In particular, Section 2D1.1 of the Guidelines instructs

that the base offense level for any narcotics-related offense is

determined by the total weight of narcotics distributed by a

defendant (and those with whom s/he conspired) as detailed in the

quantity tables of that section of the Guidelines.     Based on its

estimate that the “Blue Thunder” organization trafficked in

501.28 kilograms of heroin, the Probation Department determined

that Mr. Millan’s base offense level for his narcotics-related

convictions was 42.   (Id. ¶ 156.)    It then increased that offense

level by 4 levels pursuant to Section 3B1.1(a) of the Guidelines

based on Mr. Millan’s leadership role with respect the “Blue

Thunder” organization.   (Id.)   Thus, in total, the Probation

Department determined that Mr. Millan’s adjusted Guidelines




                                  9
offense level for his narcotics related convictions was 46.

(Id.)



        E.    The Probation Department’s Calculation of Mr.
              Millan’s Guidelines Offense Level for His
              Continuing Criminal Enterprise Conviction

              Section 2D1.5 of the Guidelines provides that the

offense level for a continuing criminal enterprise conviction (21

U.S.C. § 848(b)) is the greater of 38 or 4 plus the base offense

level for the underlying criminal conduct.      As detailed above,

the Probation Department determined that the base offense level

for Mr. Millan’s underlying criminal conduct (his narcotics-

related convictions) was 42.      Thus, the Probation Department

determined that Mr. Millan’s offense level for his continuing

criminal enterprise conviction was 46 (4 + 42 = 46).3     (Id.

¶ 157.)      Regardless of the foregoing, though, engaging in a

continuing criminal enterprise in violation of 21 U.S.C. § 848(b)

is punishable by a mandatory life sentence.




3
  Application Note 1 to Section 2D1.5 of the Guidelines instructs
that offense level calculations under that section of the
Guidelines should not include any Chapter 3, Part B role
adjustments. Thus, the Probation Department’s offense level
calculation for Mr. Millan’s continuing criminal enterprise
conviction did not include any role enhancement pursuant to
Section 3B1.1(a) of the Guidelines.



                                   10
       F.   Mr. Millan’s Sentencing

            Mr. Millan appeared before Judge Kram for sentencing on

October 5, 1994--three weeks before the effective date of

Amendment 505 to the Guidelines and, thus, three weeks before his

Guidelines offense level for both his narcotics-related

convictions and his continuing criminal enterprise conviction

would have been 42 (360 months to life), not 46 (life).       (Exhibit

10.)    Mr. Millan’s attorney argued about the drug quantity

distributed by the “Blue Thunder” organization (Exhibit 10 at

3:12-4:13) and that Mr. Millan “was always ready, willing and

able to plead guilty and accept responsibility to something other

than a life count” but that the Government never made a plea

offer to anything other than an offense that would have generated

a Guidelines offense level mandating a life sentence (unless Mr.

Millan cooperated with the Government).     (Id. at 5:6-6:4.)

Counsel acknowledged, however, that his arguments were “academic

in light of [Mr. Millan’s] conviction under [21 U.S.C. § 848(b)]

which mandates that the court impose, whether it likes it or not,

a sentence of life imprisonment.”      (Id. at 6:9-13.)   And that is

exactly what Judge Kram did, stating that “[u]nder the

circumstances I feel it is my obligation to sentence you to life

incarceration, and a 5-year period of supervised release.”       (Id.

at 10:17-11:4; Exhibit 11.)




                                  11
    G. Mr. Millan’s Direct Appeal

     Mr. Millan timely appealed his conviction and sentence.     On

April 14, 1997, the Court of Appeals affirmed that conviction and

sentence (and those of several of his codefendants).    United

States v. Rosario, 111 F.3d 124 (2d Cir. 1997).     Mr. Millan filed

an unsuccessful petition for an en banc rehearing but did not

file a petition with the U.S. Supreme Court for a writ of

certiorari.


    H. Mr. Millan’s Other Post-Conviction Litigation

       Following denial of his direct appeal, Mr. Millan engaged

in limited additional post-conviction litigation.

       First, on or about May 19, 1998, Mr. Millan filed a motion

pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence on the grounds of ineffective assistance of counsel,

multiple due process violations, improper jury instructions,

prejudicial variance from the indictment, denial of cross-

examination, and sentencing errors.   (Dkt No. 672.)   On or about

November 1, 1999, Judge Kram denied that motion.    (Exhibit 12.)


     Second, on or about May 21, 2000, Mr. Millan filed a pro se

second or successive 28 U.S.C. § 2255 motion arguing that,

pursuant to Richardson v. United States, 526 U.S. 813 (1999), the

jury at his trial had been improperly charged on the continuing

criminal enterprise (28 U.S.C. § 848(b)) charge because that jury



                               12
was not instructed to agree unanimously on specific instances of

narcotics trafficking.   (Exhibit 13.)     On June 5, 2000, the Clerk

of the Court of Appeals advised Mr. Millan that he would need to

apply to the Court of Appeals for authorization to file a second

or successive 28 U.S.C. § 2255 motion.      (Exhibit 14.)   On or

about July 20, 2000, Mr. Millan submitted that application.         And

on August 17, 2000, the Court of Appeals denied his application

to file a second or successive 28 U.S.C. § 2255 motion.       (Exhibit

15.)


       Third, during the course of a subsequent, unrelated criminal

case before the Honorable Nicolas G. Garaufis in the United

States District Court for the Eastern District of New York

against Mr. Millan’s co-defendant, Vincent “Vinny Gorgeous”

Basciano, who was by then the Acting Boss of the Bonanno Crime

Family, Mr. Basciano sought to introduce evidence of his

acquittal at the “Blue Thunder” trial.      The Government responded

that, if such evidence were admitted, it would offer evidence

that Mr. Basciano had bribed a juror at the “Blue Thunder” trial

to assure his acquittal--apparently the first time that the

Government ever revealed its knowledge of jury tampering at the

“Blue Thunder” trial (though it no doubt knew of that jury

tampering for years beforehand).      (Exhibit 16 at 7577:8-78:21.)4


4
     Judge Garaufis ultimately excluded the evidence of Mr.
Basciano’s acquittal at the “Blue Thunder” trial. (Continued)

                                 13
Based on that disclosure, between October 6, 2009 and December 7,

2009, Mr. Millan and three of his co-defendants (Myles Coker,

Alfred V. Bottone, and Jose Colon) separately filed petitions

pursuant to Rule 60(b)(3) of the Federal Rules of Civil

Procedure, or, alternatively, sought writs of audita querela or

coram nobus, or, alternatively, sought an evidentiary hearing to

vacate their convictions based on Mr. Basciano’s jury tampering

at the “Blue Thunder” trial.     (Exhibit 17.)


        On December 29, 2009, the Honorable Richard M. Berman

referred those petitions to United States Magistrate Judge

Michael H. Dolinger for preparation of a Report and

Recommendation.    (Id.)   And, on June 13, 2011, Magistrate Judge

Dolinger issued his Report and Recommendation, finding that

“habeas is the proper vehicle for the petitioners’ jury tampering

claims and that each of the four petitioners had previously filed

one or more motions to vacate their convictions under § 2255.”

(Id.)    He therefore recommended that Judge Berman construe the

motions of Messrs. Millan, Coker, Bottone, and Colon as second or

successive 28 U.S.C. § 2255 motions and transfer them to the

Court of Appeals for consideration.     (Id.)




(Continued) See United States v. Basciano, Case No. 03-CR-929,
2006 WL 2270760, at *1 (E.D.N.Y. April 8, 2006).

                                  13

                                  14
     On October 31, 2011 Judge Berman adopted Magistrate Judge

Dolinger’s report and recommendation and transferred Mr. Millan’s

motion to the Court of Appeals for screening.      (Exhibit 18.)    On

November 4, 2011 the Court of Appeals notified Mr. Millan to file

an application for authorization to file a second or successive

28 U.S.C. § 2255 motion.    (Exhibit 19.)    Mr. Millan, however,

never did so.   (Id.)   Thus, on February 7, 2012, the Court of

Appeals denied Mr. Millan’s motion for a second or successive 28

U.S.C. § 2255 motion.    (Id.)


  III. DISCUSSION

   A. This Court has the Authority to Reduce Mr. Millan’s
      Sentence to Time Served Pursuant to 18 U.S.C.
      § 3582(c)(1)(A)


     Mr. Millan moves pursuant to 18 U.S.C. § 3582(c)(1)(A).

That section provides that district courts can modify a “final

term of imprisonment” if “extraordinary and compelling reasons

warrant such a reduction.”       Three points bear noting with regard

to the operation of 18 U.S.C. § 3582(c)(1)(A).

     First, in passing the statute, Congress empowered district

courts, not the U.S. Parole Commission, as previously, to decide

in individual cases if “there is a justification for reducing a

term of imprisonment.”     See S. Rep. No. 98-225, at 56 (1983).

Put differently, Congress envisioned 18 U.S.C. § 3582(c)(1)(A)

acting as a “safety valve[] for [the] modification of sentences”


                                    15
and intended for district courts to be able to reduce sentences

when justified by the various factors and reasons that the U.S.

Parole Commission previously had considered in making parole

determinations.      Id. at 121.   Lawmakers further noted that the

foregoing approach would keep “the sentencing power in the

judiciary where it belongs,” rather than with the U.S. Parole

Commission, and that 18 U.S.C. § 3582(c)(1)(A) would allow for

the “later review of sentences in particularly compelling

situations.”   Id.     This legislative history demonstrates that

Congress, in passing the Comprehensive Crime Control Act of 1984,

intended to give district courts an equitable power to employ on

an individualized basis to correct sentences when “extraordinary

and compelling reasons” indicate that the sentence initially

imposed on any individual defendant no longer served legislative

objectives.

      Second, although the power to reduce sentences provided for

by 18 U.S.C. § 3582(c)(1)(A) has most often been used to reduce

the prison terms of elderly and/or terminally ill defendants,

nothing in the statutory language or legislative history of 18

U.S.C. § 3582(c) indicates that Congress intended to limit its

application to elderly defendants or defendants with compelling

medical circumstances.     Rather, if a judge finds the existence of

any “extraordinary and compelling reasons” warranting a sentence

reduction, those reasons could, pursuant to 18 U.S.C.



                                    16
§ 3582(c)(1)(A), form the legal basis for the reduction “of an

unusually long sentence.”   Id. at 55-56.   Indeed, the legislative

history of 18 U.S.C. § 3582(c)(1)(A) indicates that lawmakers

thought that “extraordinary and compelling reasons” for a

sentence reduction should not be limited to medical condition,

age, and family circumstances.   In particular, recognizing that

parole had historically played a key role in the federal criminal

justice system, legislators explained how some defendants may

warrant a sentence reduction (after service of some period of

incarceration) based on any number of “circumstances:”


         The [Senate Judiciary] Committee believes
         that there may be unusual cases in which an
         eventual reduction in the length of a term of
         imprisonment   is    justified   by   changed
         circumstances. These would include cases of
         severe   illness,   cases   in  which   other
         extraordinary and compelling circumstances
         justify a reduction of an unusually long
         sentence, and some cases in which the
         sentencing guidelines for the offense of
         which the defendant was convicted have been
         later amended to provide a shorter term of
         imprisonment.

Id. at 55-56 (1983) (emphasis added).

     Third, notwithstanding all of the foregoing, Congress

originally conditioned the reduction of any “final term of

imprisonment” pursuant to 18 U.S.C. § 3582(c)(1)(A) on the filing

of a motion by the Director of the BOP requesting such a

reduction.   Thus, district courts--until the recently enacted

First Step Act--were only authorized to reduce a sentence based

                                 17
on “extraordinary and compelling reasons” if asked to do so by

the Director of the BOP.


     B.   The U.S. Sentencing Commission Has Indicated
          that the “Extraordinary and Compelling Reasons”
          Upon Which a Sentence Reduction Pursuant to 18
          U.S.C. § 3582(c)(1)(A) May Be Based Are Not
          Limited to Medical Condition, Age and Family
          Circumstances

     In enacting the Comprehensive Crime Control Act of 1984,

Congress tasked the U.S. Sentencing Commission (the “Sentencing

Commission”) with responsibility for developing standards for

identifying the existence of “extraordinary and compelling

reasons” for a sentence reduction.   See 28 U.S.C. § 994(t) (“The

Commission . . . shall describe what should be considered

extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific

examples”).   When the Sentencing Commission acted in 2007, it

promulgated a policy statement advising that “extraordinary and

compelling reasons” warranting a sentence reduction could include

medical condition, age, family circumstances and “other reasons.”

See U.S.S.G. § 1B1.13, Application Note 1(A) (Amendment 698).

     Thereafter, in April 2013, the Office of the Inspector

General of the Department of Justice (the “OIG”) issued a report

finding that the Director of the BOP rarely filed 18 U.S.C.

§ 3582(c)(1)(A) sentence reduction motions (even for defendants

who clearly met the Sentencing Commission’s objective criteria

                               18
for a sentence reduction).    See U.S. Dep’t of Justice Office of

the Inspector General, The Federal Bureau of Prisons’

Compassionate Release Program (Apr. 2013) (Exhibit 20).5     In

response, the Sentencing Commission expanded its guidance to

district courts on qualifying circumstances and encouraged the

BOP to file 18 U.S.C. § 3582(c)(1)(A) motions whenever a

defendant meets the criteria set forth in Section 1B1.13 of the

Guidelines.    See U.S.S.G. § 1B1.13, Application Note 4; United

States v. Dimasi, 220 F. Supp. 3d 173, 175 (D. Mass. 2016)

(discussing the progression from the OIG report to new

“encouraging” guidelines).    In doing so, the Sentencing

Commission identified several categories of qualifying

“extraordinary and compelling reasons,” including medical

condition, age, family circumstances and “[o]ther reasons, for

circumstances in which the Director of the BOP determines that

there is an extraordinary and compelling reason other than, or in

combination with,” medical condition, age and family

circumstances.    U.S.S.G. § 1B1.13, Application Note 1(A)

(internal quotation marks omitted).

       Finally, Congress set forth only one limitation when it

delegated authority to the Sentencing Commission to develop



5
    See https://oig.justice.gov/reports/2013/e1306.pdf.



                                  19
standards for identifying “extraordinary and compelling reasons”

for a sentence reduction: “Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”

28 U.S.C. § 994(t) (emphasis added).   On one hand, lawmakers no

doubt legislated that sole limitation so that district courts

would not use a defendant’s rehabilitation, standing alone, as a

basis for a sentence reduction, thereby creating a direct

substitute for the parole system that Congress abolished when it

passed the Comprehensive Crime Control Act of 1984.   On the other

hand, legislators’ use of the modifier “alone” evidences that

they believed that rehabilitation is relevant to the question of

whether a sentence should be reduced and that rehabilitation,

when considered together with other equitable factors, could

constitute “extraordinary and compelling reasons” for a sentence

reduction.

     In late 2018, Congress passed the First Step Act, which,

among other things, fundamentally transformed the process by

which 18 U.S.C. § 3582(c)(1)(A) sentence reduction motions are

adjudicated.   In particular, instead of relying on the Director

of the BOP to determine whether “extraordinary and compelling

reasons” exist supportive of a sentence reduction and instead of

relying on the Director of the BOP to file an 18 U.S.C.

§ 3582(c)(1)(A) sentence reduction motion, district courts today

can resentence a defendant “upon motion of the defendant” as long

                                20
as a defendant first files a request for a sentence reduction

motion with the warden of the facility in which s/he is being

held that is rejected or the lapse of 30 days “from the receipt

of such a request by the warden of the defendant’s facility,”

whichever happens first.   See 18 U.S.C. § 3582(c)(1)(A); United

States v. Beck, Case No. 13-Cr-186-6, 2019 WL 2716505, at *5

(W.D.N.C. June 28, 2019) (“Among other things, [the First Step

Act] add[s] a provision allowing courts to consider motions by

defendants for compassionate release without a motion by the BoP

Director so long as the defendant has asked the Director to bring

such a motion the Director fails or refuses”).

     Thus, once a defendant files an 18 U.S.C. § 3582(c)(1)(A)

sentence reduction motion after the occurrence of either of the

two foregoing events, a district court may reduce that

defendant’s sentence to time served (or any other prison term

short of the initial sentence) if it finds that: (1)

“extraordinary and compelling reasons” exist for a sentence

reduction after considering the 18 U.S.C. § 3553(a) factors; and

(2) a reduced prison term is consistent with the applicable

policy statements set forth in Section 1B1.13 of the Guidelines.

See Beck, 2019 WL 2716505, at *6 (“Thus, courts may, on motions

by defendants, consider whether a sentence reduction is warranted

for extraordinary and compelling reasons other than those




                                21
specifically identified in the application notes to the old

policy statement”).   And courts have utilized that power.

     United States v. Cantu-Rivera, Case No. 89-CR-204, 2019 WL

2578272 (S.D. Tex. June 24, 2019), is instructive with regard to

court’s newfound authority to reduce sentences based on

“extraordinary and compelling reasons” (even if those reasons do

not relate to medical condition, age or family circumstances).

Initially, the court in Cantu-Rivera explained that “[t]he First

Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow

district courts to modify sentences of imprisonment upon motion

by the defendant if the defendant has fully exhausted all [BOP]

administrative rights . . . or 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.”   Id. at *1 (internal quotation marks omitted).    It then

reduced that defendant’s life sentence (for conspiracy to possess

with intent to distribute in excess of five kilograms of cocaine)

to time served (after service of more than 30 years imprisonment)

based principally on “the extraordinary degree of rehabilitation

Mr. Cantu-Rivera has accomplished during the 30 years he has been

incarcerated,” including “extensive educational achievements,”

such as “completion of over 4,000 hours of teaching while in

federal prison to complete a Teaching Aide apprenticeship with

the Department of Labor,” his “service as a teaching assistant in

several prison facilities for high-school equivalency and

                                22
English-as-a-Second-Language programs,” and “his service in the

BOP’s suicide watch program, helping to care for inmates placed

in solitary confinement due to suicide attempts.”    Id. at *2.

     Similarly, in United States v. Cantu, Case No. 05-CR-458,

2019 WL 2498923 (S.D. Tex. June 17, 2019), the court noted that

“[a] court may now,” pursuant to 18 U.S.C. § 3582(c)(1)(A),

“modify a defendant’s sentence if it finds on either the BOP’s or

the defendant’s motion that ‘extraordinary and compelling reasons

warrant such a reduction’ and ‘such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission.’”   Id. at *1.   It then reduced that defendant’s 290-

month sentence (which had previously been reduced to 210 months

based on Amendments 782 and 788 to the Guidelines) to time served

(after service of more than 14 years imprisonment) based

principally on his medical condition, even though he “ha[d] not

presented evidence that his reasons are extraordinary and

compelling under the three explicitly defined reasons” set forth

in Application Note 1 to Section 1B1.13 of the Guidelines.    Id.

at *3.

     And, in United States v. McGraw, Case No. 02-CR-00018, 2019

WL 2059488   (S.D. Ind. May 9, 2019), the court stated that the

First Step Act’s modification of 18 U.S.C. § 3582(c)(1)(A) “now

provides an avenue for a defendant to seek a [sentence reduction

directly] from the Court” and that “courts have universally


                                 23
turned to U.S.S.G. § 1B1.13 to provide guidance on the

‘extraordinary and compelling reasons’ that may warrant a

sentence reduction.”   Id. at *1.     It then reduced that

defendant’s life sentence (for possession with intent to

distribute methamphetamine) to time served (after service of more

than 17 years imprisonment) based principally on “his serious

medical conditions,” even though he had a long criminal history

and had occupied a “leadership” position in the Diablos

motorcycle gang.   Id. at 2-6.

  IV.     MR. MILLAN HAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES

       On August 5, 2019, Mr. Millan filed a request for a

sentence reduction motion with the warden of the facility in

which he is incarcerated (FCI Fairton in Fairton, NJ).       (Exhibit

22.)    More than 30 days passed before Mr. Millan received a

response (on October 22, 2019) from the warden at FCI Fairton

rejecting his request for a sentence reduction motion.       (Exhibit

23.)    Thus, Mr. Millan is now statutorily authorized to present

this Court directly with the instant 18 U.S.C. § 3582(c)(1)(A)

sentence reduction motion.



  V.     EXTRAORDINARY AND COMPELLING REASONS SUPPORT THE
         REDUCTION OF MR. MILLAN’S LIFE SENTENCE TO TIME SERVED

           To date, Mr. Millan, a non-violent, first-time

offender, has served more than 28 years of the life sentence

imposed by Judge Kram following his conviction at trial for his

                                 24
involvement in the “Blue Thunder” heroin distribution

organization.    He was a leader of a large-scale narcotics

distribution organization, a most serious crime.       Nevertheless,

almost thirty years is a long time behind bars by any measure for

anyone.   See United States v. McGraw, 2019 WL 2059488, at *5

(S.D. Ind. May 9, 2019) (“Mr. McGraw has been in custody since

September 2002--nearly 17 years.       That is a significant

sanction”).

     Mr. Millan is no longer the immature and irresponsible young

man who committed his offenses in his early 20s.       Rather, today

he is a more mature and evolved adult of 57 years.       In the almost

three decades that have passed since he was arrested (and

detained) in 1991, and despite having had no realistic hope of

release, Mr. Millan has done everything in his power to

rehabilitate himself, as demonstrated by his genuinely

exceptional accomplishments and meritorious prison record.      He is

remorseful and contrite and has fully accepted responsibility for

his crimes.     In the almost three decades that he has been

incarcerated, Mr. Millan has conducted himself as a model

prisoner and demonstrated exceptional character.       He has

developed into a man of great faith and a leader of the religious

community at FCI Fairton and has demonstrated a commitment to

working worth at-risk youth and suicide-prevention.

Section 3553(a)(b), the need to avoid unwarranted sentencing


                                  25
disparities, also counsels granting the motion based on his co-

defendants’ terms of imprisonment. Finally, with regard to

§ 3553(a)(C), the need to protect the public from further crimes

of this defendant, Mr. Millan has the support of BOP staff at

Fairton for a time-served sentence based on their belief that, if

released, he would be a productive member of society.

Accordingly, the Court finds that “extraordinary and compelling

reasons” exist for the reduction of Mr. Millan’s life sentence to

time served.

    A. Mr. Millan Is Fully and Unconditionally Rehabilitated

     Notwithstanding his circumstances and the harsh conditions

of his confinement, Mr. Millan has maintained an extraordinarily

positive outlook and attitude and has sought to improve himself

to the utmost extent possible.   Among other things, Mr. Millan

successfully completed dozens upon dozens of BOP rehabilitative

programs involving more than 7,600 hours of programming and

apprenticeships.   See Exhibit 24 (BOP Inmate Education Data

Transcript) and Exhibit 25 (BOP Inmate Skills Development Plan).

Additionally, he completed a 1,000-hour apprenticeship in

Computer Equipment Operations, for which he earned certificates

from the State of New Jersey (Exhibit 26) and the U.S. Department

of Labor (Exhibit 27).   He also recently finished a 4,000 hour

apprenticeship in Administrative Office Management that was




                                 26
certified by the State of New Jersey.   (Exhibit 28.)    In a word,

Mr. Millan has a well-developed record of rehabilitation.

     More impressively, Mr. Millan earned his Associates Degree

in Business Administration from Cumberland County College and

maintained a GPA of 3.61 in doing so.   (Exhibit 29.)6   One of his

professors, Megan Hart-Macy, wrote the following about Mr.

Millan:

          It is with great pleasure that I recommend
          Eric Millan for an educational reference. I
          have spent the past year and a half as his
          professor at FCI Fairton, and had the
          pleasure of working with him and observing
          his    most   recent   work    in   Business
          Communications.

          Eric is very diligent, and puts an incredible
          amount of effort in everything he does.     He
          works well with teams, and has given me
          exceptional work. This past semester, he and
          his teammates presented an oral and written
          business/marketing   plan,   as  well   as   a
          complete   career   portfolio.     His    work
          superseded any work I have seen teaching at
          other   colleges   and  universities.      The
          dedication, drive and positive choices he
          makes in pursuing his college education shows
          clearly through his work time and time again.

(Exhibit 32.)   Upon graduation, Mr. Millan was selected to

present a graduation speech to approximately 100 people at FCI

Fairton (where he is currently incarcerated), including three


6
  Before earning his Associates Degree, Mr. Millan earned
Certificates of Completion from Cumberland County College in
Career Development (Exhibit 30) and Retail Sales (Exhibit 31.)



                                27
other graduates, family members of graduates, other inmates

working towards various educational goals, and members of the FCI

Fairton staff.   (Exhibit 33.)

     In addition to his educational and rehabilitative

accomplishments, Mr. Millan has worked at what amounts to a full-

time job for the last 18-plus years.   He was hired by the UNICOR-

Federal Prison Industries’ factory manager (for an electronic

cable factory) in January 2001 as his personal production clerk.

After two years of training by the clerk he replaced (who was

released from prison), Mr. Millan became the factory manager’s

clerk.   He was awarded the highest pay grade and has served as

the assistant to five different factory managers since 2003.        Mr.

Millan’s work consists principally of scheduling orders,

procurement (i.e., making sure that the correct parts are on

order to arrive at the right time), following up on

delinquencies, securing on-time deliveries, and ensuring that

each production line is operating efficiently.

     Although Congress provided that rehabilitation alone cannot

serve as an “extraordinary and compelling reason” for a sentence

reduction, Mr. Millan’s educational and rehabilitative

accomplishments are unique and distinctively important because he

engaged in all such positive activities without any tangible

incentive other than self-improvement, given that his life

sentence meant that he could neither earn any “good-time” credit

nor receive any other sentence reduction benefit.     Simply put,

                                 28
Mr. Millan, in the face of a life sentence, assumed a positive

outlook and attitude towards life, sought to improve himself to

the utmost extent possible and was motivated to do so

notwithstanding his circumstances.   The Court finds this to be an

extraordinary and compelling circumstance.

   B. Mr. Millan Is Remorseful, Contrite, and Accepts
     Full Responsibility for His Criminal Conduct

     The words of Mr. Millan’s family, as well as the BOP Staff

who have known him for close to 30 years, evidence the tremendous

impact that his conviction has already had on him, the punishment

he has been visiting on himself for almost three decades, and the

genuine remorse and regret he feels.   For example:


         ●    “As his clergy of record, he confides in
              me. He has never been bitter, blaming,
              or bemoaning his circumstances.       He
              accepts full responsibility for what he
              has done. He regrets it, and has turned
              from and repented it.” (Exhibit 34.)

         ●    “Mr. Millan-Colon is a man who does not
              dodge responsibility for the mistakes he
              has made.    His remorse and contrition
              are genuine. So is his quest to redeem
              himself.   His profound Christian faith
              compels him to seek a life of humility,
              devotion, decency, and charity.       He
              tries to be the best man that he can
              be.” (Exhibit 35.)

         ●    “Mr. Eric Millan-Colon has turned his
              life around. He recognizes the mistakes
              that he has made and now dedicates
              himself   to   atoning  for  them,   to
              redeeming himself.” (Exhibit 36.)



                               29
         ●    “I have known Eric for 20 years now and
              know he is not the same person who
              entered into the prison system so many
              years ago.    Eric has always accepted
              responsibility for his illegal actions
              and is very remorseful for any harm he
              has caused the community he lived in and
              for the pain he has caused his family
              . . .   [H]e is a changed man . . . .”
              (Exhibit 38.)

         ●    “I believe that 25 years is enough time
              in prison for a man to have atoned for
              his past mistakes and proven that he has
              turned his life around. . . . I truly
              believe   that  my   dad  is   sincerely
              remorseful for his past behavior, and
              will prove to be one of your true
              success stories.” (Exhibit 5.)

    The Court finds that Mr. Millan is extraordinarily

remorseful.


   C. Mr. Millan Has Conducted Himself as a Model Inmate and
      Demonstrated Exceptional Character

    The Corrections Officers and other BOP staff at FCI Fairton

consistently describe Mr. Millan as a “model inmate,” that is, a

reliable, considerate, and trusted inmate with integrity and a

positive attitude.

    First, Michael Coard, a Correctional Counselor at FCI

Fairton, has known, worked with, and observed Mr. Millan since

approximately 2000.   (Exhibit 35.)   Among other things, he noted

Mr. Millan’s “exemplary character” and affirmed that Mr. Millan

“always validated my faith in his commitment to help others.”




                                30
(Id.)     Mr. Coard further reported that Mr. Millan “has a knack

for turning a negative into a positive,” writing as follows:

            When FCI Fairton launched a new program of
            therapy and rehabilitation, I would quickly
            recruit Mr. Millan-Colon as a chief player on
            my team. Given the chance to cull the roster
            of prospective inmates, I always put Mr.
            Millan-Colon at the top of my list. He was a
            positive force in the R.O.P.E. program
            [detailed    below],    giving    impassioned
            testimonials to youths who were in danger of
            traveling the hard road to prison. He was a
            strong voice of reason and redemption . . . .

(Id.)    Additionally, Mr. Coard stated that he personally

“selected” Mr. Millan “to be an integral member of all of the

important programs” because he is an “invaluable source of energy

and inspiration.”     (Id. (emphasis in original).)   Mr. Coard

further observed that “[Mr. Millan’s] conduct and bearing are

always the same, no matter the setting: humble, helpful,

friendly, caring and compassionate.      He is the model inmate.

When a fellow inmate is in need, Mr. Millan-Colon will give what

is his to help him.     When a man is down, he will lift him back

up.     When I need a positive role model for other prisoners, I

pick Eric Millan-Colon.”    (Id.)

        Second, the Rev. Sergio C. Bicomong, a Catholic chaplain at

FCI Fairton who has known Mr. Millan since 1995, reported that

Mr. Millan is “honest and humble,” “well-esteemed by his peers,”

and a “tremendous role model for his peers.”      (Exhibit 36.)    From

a religious perspective, Rev. Bicomong has “witness[ed] the


                                    31
spiritual growth and the model inmate [Mr. Millan] has become.”

(Id.)    Indeed, Rev. Bicomong noted that Mr. Millan’s “invaluable

role as a church elder has been a fountain of inspiration for his

fellow inmates” and that Mr. Millan “has shown a zeal and

devotion to” his religious life.       (Id.)   Perhaps most notably,

Rev. Bicomong described how Mr. Millan’s “daily acts of kindness

put him in rare company.”     (Id.)

        Third, the Rev. J.E. Trahan, a BOP Chaplain, told of how

“[o]pinions of Mr. Millan that were shared with me by staff and

inmates [at FCI Fairton] reflect that his demeanor was the same

throughout the institution regardless with whom he was

interacting” and that “[h]is actions proved to be a major benefit

in the smooth operation of the Religious Services Department, not

only in Spanish and English Christian communities in which he was

heavily involved, but also in interacting with other faith

groups.”    (Exhibit 37.)   Also, Rev. Trahan reported that Mr.

Millan has for years “assisted newly arriving inmates in

adjusting to the religious programs available and was an

excellent communicator with both staff and inmates.”        (Id.)

        Fourth, Dr. Brian Redondo, the Chief Psychologist at FCI

Fairton, has known Mr. Millan for almost 20 years, praised him as

“a conscientious and reliable individual” who is “meaningfully

engaged in all aspects of programming and routinely displays a



                                  32
positive demeanor.”      (Exhibit 38.)   His relationship with Mr.

Millan “began through [Mr. Millan’s] involvement in various

personal growth programs targeting his lifestyle choices,

decision making, parenting from a distance, etc.”       (Id.)   Dr.

Redondo reported that Mr. Millan’s “investment in treatment,

combined with his leadership and communication skills and ability

to work with diverse peer groups, led to his inclusion in some of

the Psychology Services Department’s most prestigious

programming.”    (Id.)    But “what has impressed” Dr. Redondo “the

most about Mr. Millan-Colon is the consistency he has

demonstrated, in both attitude and behavior, over the 17 years I

have known him, and the fact that much of his involvement in

personal growth and development came at a time when he has

already resigned himself to life imprisonment.”       (Id.)

Like his BOP colleagues, Dr. Redondo also noted that Mr. Millan

“has been a model inmate during his incarceration at FCI-

Fairton.”     (Id.)

     Fifth, BOP Chaplain Daniel D. Cho, who has known Mr. Millan

for more than 20 years, advocated for Mr. Millan as follows: “As

a man of God myself, I know that [Mr. Millan] has committed a

crime in the past.       However, he is a changed and wonderful man of

God, a great minister, a boundless mentor, and a wonderful

father.     I believe that he is completely ready to return to our

normal community.”       (Exhibit 39.)

                                    33
     Finally, Mr. Millan has only three minor disciplinary

violations over the course of his almost 30 years behind bars

(Exhibit 42).    None of Mr. Millan’s violations involved violence,

weapons, gangs, narcotics, alcohol, or BOP staff.      (Id.)   Rather,

his three disciplinary violations involved the possession of too

many postage stamps, which are used as a substitute for United

States currency (which inmates are prohibited from possessing)

for wagering on professional sports.     (Id.)   The Court finds Mr.

Millan’s actions while incarcerated for almost 30 years

demonstrate exceptional character.


   D. Mr. Millan Is a Leader of the Religious Community at FCI
      Fairton

        Mr. Millan has ascended to a “leadership role within the

church at [FCI] Fairton” and “stand[s] out from among the other

men and quickly showed a depth of Christian maturity and        wisdom

that was much needed for those just coming into the penal system

and those inmates who were struggling with their new found

faith.”     (Exhibit 40.)   And he serves as a “role model” for those

who join the church, where he “teach[as] biblical expositions and

participate[s] in other various functions of Christian ministry.”

(Id.)     As described in detail by Pastor David L. McMurray:

            It is my joy to hereby speak on behalf of
            Eric Millan. I have been involved in prison
            ministry on many levels for a very long time
            and have seen way too much “jail house
            religion.”   Eric does not fit into that


                                   34
         category! His passion for God and his
         commitment to honor Him with his new life has
         never waned.    His talk of forgiveness is
         never used to excuse or minimize his past
         offenses or their consequences. . . .     His
         work ethic on his job, his leadership in
         their religious services, his influence with
         the other inmates, and even his reputation
         with the correctional staff all point to a
         genuinely changed life. . . . He has never
         been bitter, blaming, or bemoaning his
         circumstances.         He     accepts    full
         responsibility for what he has done.       He
         regrets it, and has turned from and repented
         of it.   His focus is now on replacing that
         old life with a new and better one. . . .
         When I leave him after our visits, I always
         think I’ve received more than I [have] given.
         His joyful smile and effusing optimism are
         unquenchable and compelling. I don’t believe
         he’s a fake.

(Exhibit 34.)   Likewise, as described by Chaplain Daniel D. Cho:

         Eric is a very dedicated Christian who has
         never missed a single Sunday service.      He
         always serves the Lord with a faithful heart
         and has served in the Prison Chapel for the
         past 17 years. . . .     Eric is not only a
         sincere Christian; he is also a great mentor.
         His spiritual guidance powerfully affects
         many inmates’ lives.      Due to his great
         example, many inmates have also changed their
         lives in a positive way.

(Exhibit 39.)   See also Exhibit 37 (“Mr. Millan has been a

productive and positive inmate in all that I have observed.   He

made beneficial contributions to the Religious Services

Department through his consistent willingness to offer whatever

skills he had to assist and enhance the religious programs and

staff-inmate communications”).    The Court finds that Mr. Millan



                                 35
has become an extraordinary leader of the religious community at

FCI Fairton.

   E. Mr. Millan’s Commitment to Working with At-Risk Youth and
      in Suicide Prevention

   Since 2001 Mr. Millan has been a leader in FCI Fairton’s

R.O.P.E. Program (“Reaching Out to Provide Enlightenment”), in

which inmates speak with at-risk youth about the poor decisions

that landed them in prison and the different decisions those

youth could and should make to avoid the same fate.    As described

by Michael Coard (the program’s administrator), the R.O.P.E.

Program is designed help:

         deter youth from lifestyles that may lead
         them to incarceration.      Local youth from
         Pennsylvania, New Jersey and Delaware who
         have   been   identified   as   offenders   or
         potential offenders visit the institution to
         undergo intensive program participation with
         R.O.P.E. facilitators.      The facilitators’
         message clearly conveys the importance of
         gang awareness, drug awareness, goal setting,
         peer pressure management, criminal lifestyle
         identification,      conflict       resolution
         techniques and the importance of education.

(Exhibit 43.)


     The R.O.P.E. Program’s ten facilitators (including Mr.

Millan) were competitively selected from a population of

approximately 1,400 inmates “for their extraordinary

achievements within the institution and model conduct.     They

have shown a consistent willingness to tutor, help, and mentor


                               36
other inmates as well as the young offenders. (Id.)   Mr. Millan

makes regular presentations to at-risk youth, in which he

describes his background, how he came to be involved in selling

drugs, his criminal conduct and his regrets.   He also cautions

against following in his footsteps, telling them the following:

          I could’ve been a successful pharmacist and
          contented father and husband, a man with a
          beautiful family, but instead, I’m in prison
          --a jailbird. I blew my shot, but you still
          have yours. So don’t blow it! Give yourself
          a chance to live a productive life. Educate
          yourself and be a role model for your family.
          Set goals, make plans and strive to achieve
          them.   Listen to your parents and those who
          love you.     They want the best for you.
          Remember when you get into trouble, you hurt
          not only yourself, but also all the people
          who love you.    If we love them, should we
          cause them pain and sorrow? No way! You may
          be thinking you’re a soldier or a slickest--
          slicker than I was--and maybe you think you
          can outwit everyone. That’s exactly the way
          I thought many years ago.    I knew guys who
          had gone to jail, and they would give me
          advice. I wouldn’t listen because I thought
          I was smarter than they were.    Wrong again.
          Now I’m with them in prison.    I don’t want
          you to join us in here.        Treasure your
          education, develop goals and implement them,
          and you will reap the precious rewards of
          life.

(Exhibit 44.)7

7
  One of Mr. Millan’s R.O.P.E. Program presentations can be found
at the 1:05 mark at the following link:
https://drive.google.com/file/d/0B5vwMNNtqDqxdkx0Nk9PYzJCMkU/view
In that video, Mr. Millan speaks about his criminal conduct, his
remorse and acceptance of responsibility and the future he did
not have but that he hopes the R.O.P.E. Program participants will
have.


                               37
     Response to Mr. Millan’s R.O.P.E. Program presentations has

been nothing short of extraordinary.    He has received dozens of

letters (some of which are collected under Exhibit

45) from the at-risk youth with whom he spoke, who wrote (among

other things):


         ●       “I’m glad I went to your program because
                 now I will think twice about ever being
                 in a gang or to mess with drugs. What
                 you and the other inmates are really
                 inspirational and what your doing is
                 grate.”


         ●       “[T]he talk we had changed the way I
                 want to do things in the street.
                 [B]efore I took the trip to prison . . .
                 in the back of my mind I was a bad boy
                 on the streets[.]   I was a man on the
                 streets[.] You told me that a man is a
                 person that set goals take care of my
                 baby.    Thank you Eric for the good
                 feedback.”

         ●       “Thank you for coming out.   I thought
                 that you was the best.      I will be
                 keeping in contact with you. I’m proud
                 that you told us your story.    I have
                 people that I know that does what you
                 did and I’m trying to get threw with
                 them, but they aren’t listening, but I
                 will keep on trying.”

         ●       “Thank you for coming to our school and
                 giving the kids something to reflect on,
                 and look back to hopefully understand
                 the consequences that come along with a
                 crime.”




                                 38
         ●      “You and the other inmates really helped
                me to understand that gangs and drugs
                are not a way of life.”

         ●      “I think by going to the ROPE program
                helped me opened my eyes up, because I
                was heading in the wrong direction. If
                I was to continue to do what I was
                doing, I would end up in your shoes, so
                thank you.”

         ●      “I learned a lot from this presentation
                and will never forget it.     Thank you
                again for teaching us that we are people
                who can make something out of our
                lives.”

         ●      “The things ya’ll talked about really
                encouraged me to stop fight and get my
                life together. I know what I want to be
                I want to be a nurse.      I am going to
                finish school graduate from high school
                and go to college.      I want to make
                something of my life.    That’s why I am
                going to change my life know.”

          All in all, the R.O.P.E. Program is successful in large

part because of Mr. Millan’s dedication and strength of

character.   As described by Administrator Coard: “[Mr. Millan] is

consistently dependable and displays a strong personal commitment

to the youth.   He sparks enthusiasm and motivation in the youth.

He displays an enthusiastic spirit, conveys a positive influence

and shows confidence in dealing with the target audience.”

(Exhibit 43.)

     In addition to his work as a R.O.P.E. Program facilitator,

Mr. Millan is a “veteran” of the Suicide Watch Companion Team,

having more than “[18] years of uninterrupted involvement in this

                                39
program.”    (Exhibit 46.)     According to Dr. Claude H. Dennery, the

Suicide Watch Companion Team’s clinical psychologist, Mr. Millan

“has been far more than just a member of a select group, but

quickly emerged as a leader to help others.        Suicide companions--

both old and new--seek him out for advice and direction.”        (Id.)

Indeed, Mr. Millan “has always proven to be a reliable, hard-

working, and one who volunteers his time and assistance beyond

what is asked of him.”       (Id.)   And that is why Mr. Millan has

“earned a unique reputation among so many staff and his peers as

an experienced, humble, and extremely pleasant individual.”

(Id.)   Finally, as summed up by Dr. Dennery, who, among other

things, stated that he would welcome Mr. Millan “as a neighbor”

because he is “trustworthy” and “lives a life that is both

prosocial and spiritual”:



            I’ve always been able to look to [Mr. Millan]
            without reservation to serve as the finest
            example and mentor for so many other suicide
            companions which I have hired over his many
            years of service.    He exhibits a prosocial
            disregard for the perception of other inmates
            colluding with staff (by speaking with them),
            and will go out of his way to shake my hand
            and ask me how I’m doing!      It is without
            hesitation that [I] would have Mr. Millan-
            Colon as a neighbor, as he’s trustworthy,
            lives a life that is both prosocial and
            spiritual, and elicits the better qualities
            of those with whom he come[s] into contact.


(Id.)


                                     40
     The Court finds that Mr. Millan has demonstrated

extraordinary commitment to at-risk youth and suicide prevention.

   F. The BOP Staff at FCI Fairton Are Unwavering in Their
      Support for a Reduction of Mr. Millan’s Life Sentence

      The letters submitted by the BOP staff at FCI Fairton

demonstrate “extraordinary and compelling reasons” to grant a

sentence reduction.   For example:

         ●    “Having met his family in the visiting
              room, I know that Mr. Millan-Colon has
              love and stability waiting for him
              outside this prison.     I also believe
              that if Eric Millan-Colon were released
              today, he would become a heartwarming
              success story. He would carry the same
              values of humility, contrition, decency
              and charity out into the community. Eric
              Millan-Colon, the model inmate, would
              become Eric Millan-Colon, the model
              citizen.” (Exhibit 35.)

         ●    “I write to testify of [Mr. Millan’s]
              steady and consistent moral character
              and believe that he is no longer a
              threat to society but would rather prove
              as an asset. I am certain that he has
              served justice well for the crimes he
              had committed but should be given the
              opportunity   to   re-enter   the   free
              community.” (Exhibit 40.)

         ●    “I truly believe that if he was to get
              relief from his life sentence without
              parole and eventually released back into
              society that he would be a model citizen
              and actually work to deter others from
              following his past footsteps.     He has
              been a model prisoner and has been
              involved in all kind of programs while
              incarcerated.   He has been a mentor to
              younger men coming into the prison


                                41
              system. He is a true Christian . . . .
              If you would get to meet Eric and see
              the big smile that is always on his face
              and talk with him I am sure you would
              realize that he is a changed man and
              would be an asset to his community and
              his country.     He deserves a second
              chance.” (Exhibit 41.)

         ●    “Mr. Eric Millan-Colon has turned his
              life around. He recognizes the mistakes
              that he has made and now dedicates his
              life to atoning for them, to redeeming
              himself.   Mr. Eric Millan-Colon is a
              noble role model for anyone fortunate
              enough to know him.    His laudable work
              ethic and dedication to the church
              convince me that he would become a
              productive and valued citizen should he
              leave prison. Out in society, he would
              again be a wonderful role model for
              anyone seeking redemption after making a
              mistake in life.” (Exhibit 36.)

         ●    “Mr. Millan-Colon is a conscientious and
              reliable individual. . . . He continues
              to be invested in the lives of adult
              children and grandchildren (I have had
              the opportunity to meet all of them over
              the course of his incarceration through
              programs   and   visitation),   solicits
              advice as to how he can become even more
              involved,    and   provides    financial
              assistance from the money saved via his
              institution job.” (Exhibit 38.)

The Court finds the extraordinary support for Mr. Millan among

BOP staff at FCI Fairton and their opinions that if released he

would be a productive member of society to be a compelling factor

in favor of release.




                               42
    G. Continuation of Mr. Millan’s Life Sentence
       Constitutes an Unwarranted Sentencing Disparity

          Except for Alfred V. Bottone (who was sentenced to life

in prison and died behind bars), all but one8 of Mr. Millan’s co-

defendants have been released.   The following chart details the

8
     Jose Colon’s 480-month (40-year) sentence arose from unique
circumstances. In particular, a jury convicted Mr. Colon at
trial of: (A) one count of distributing and possessing with
intent to distribute heroin in violation of 21 U.S.C. §§ 812,
841(a)(1) and 841(b)(1)(A); (B) one count of conspiring to
distribute and possess with intent to distribute heroin in
violation of 21 U.S.C. §§ 812, 841(a)(1) and 841(b)(1)(A); (B)
one count of conspiring to distribute and possess with intent to
distribute heroin in violation of 21 U.S.C. § 846; and (C) one
violation of 18 U.S.C. § 924(c). In October 1993 Judge Kram,
based on a total offense level of 45, sentenced Mr. Colon
principally to life in prison plus 60 consecutive months (5
years) for his 18 U.S.C. § 924(c) conviction. On appeal, Mr.
Colon’s conviction for having violated 18 U.S.C. § 924(c) was
reversed in light of Bailey v. United States, 516 U.S. 137
(1995). See Rosario, 111 F.3d at 300. Thereafter on October 18,
2000--after Amendments 505 and 536 to the Guidelines
came into effect and after Apprendi v. New Jersey, 530 U.S. 466
(2000)--Judge Kram resentenced Mr. Colon to 480 months
imprisonment.
     At that resentencing hearing Judge Kram found that Mr.
Colon’s adjusted Guidelines offense level was 42 (which indicates
a range of imprisonment of 360 months to life). The jury at the
“Blue Thunder” trial, however, had not been asked to find (and
had not found) any specific drug quantity. Thus, Judge Kram,
after finding that Apprendi applied, determined that she was
bound by the statutory maximum penalties provided for by 21
U.S.C. § 841(b)(1)(C) (20 years) and 21 U.S.C. § 846 (20 years)
for Mr. Colon’s two narcotics convictions. Because she could not
again sentence him to life in prison, Judge Kram did the next
best thing--she re-sentenced Mr. Colon to the statutory maximum
of 20 years imprisonment on each of his two counts of conviction
and directed that he serve those two sentences consecutively for
a total of 40 years (480 months) imprisonment, which was the
closest she could get to the life sentence she had originally
imposed.


                                 43
sentences (and release dates) of the individuals with whom Mr.

Millan was charged and tried:



    Name           Sentence            Release Date

    Vincent
                   Acquitted           N/A
    Basciano
    Alfred         30 Years
                                       December 21, 2012
    Bottone Jr.    (360 Months)
    Alfred V.
                   Life                Deceased
    Bottone
                   Life – Reduced
    Myles Coker                        August 30, 2013
                   to 292 Months
                   Time Served, 16
    Carmen
                   Months Home         N/A
    Mendoza
                   Confinement
    John
                   Acquitted           N/A
    O’Rourke
                   Life – Reduced
    Ralph Rivera                       September 19, 2017
                   to 360 Months
    Larry
                   Acquitted           N/A
    Weinstein
                   Life – Reduced to
    Jose Colon     480 Months (40      July 2, 2026
                   Years)

      One key sentencing factor stressed by Congress in 18 U.S.C.

§ 3553(a) is “the need to avoid unwarranted sentence disparities”

among similarly situated defendants.   At the time of Mr. Millan’s

sentencing in 1994, this factor may well have helped to justify

Mr. Millan’s life sentence because a number of his co-defendants

also received life sentences.   But, as the chart above

demonstrates, Mr. Millan’s life sentence is now significantly



                                  44
out-of-line with those of his co-defendants.   A reduction of Mr.

Millan’s sentence therefore is needed to “avoid unwarranted

sentence disparities among defendants with similar records who

have been found guilty of similar conduct.”

  VI.    CONCLUSION

     Mr. Millan’s extraordinary rehabilitation, together with

his remorse and contrition, his conduct as model prisoner and

man of extraordinary character, his leadership in the religious

community at FCI Fairton, his dedication to work with at-risk

youth and suicide prevention, and the support of BOP staff at

FCI Fairton, including their opinion that if released, Mr.

Millan would be a productive member of society and no danger to

others, and the sentencing disparity that would result from

further incarceration all constitute extraordinary and

compelling reasons justifying a reduction in sentence.

Accordingly, for all of the foregoing reasons, pursuant to 18

U.S.C. § 3582(c)(1)(A), Eric Millan’s motion for a reduction of

sentence (dkt. no. 1046) is granted, and his life sentence is

reduced to time served.

  SO ORDERED.

Dated:       New York, NY
             April 6, 2020


                              ___________________________________
                              Loretta A. Preska
                              Senior U.S. District Judge


                               45
